TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00398-CR


Nicholas George Ramus Jr., Appellant

v.

The State of Texas, Appellee




FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
NO. 90604, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

PER CURIAM

		Appellant's brief was due December 9, 2010.  On December 21, 2010, the Court
notified appellant's retained counsel that the brief was overdue and that a hearing would be ordered
under Texas Rule of Appellate Procedure 38.8(b) if counsel did not file a brief or otherwise respond
by December 31, 2010.  Counsel did not respond to the Court's notice.
		The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and if so, whether counsel has abandoned the appeal.  See
Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and recommendations.  A
record from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than March 4, 2011.  See Tex. R. App. P. 38.8(b)(3).


Before Chief Justice Jones, Justices Henson and Goodwin
Abated
Filed:   February 4, 2011
Do Not Publish